Citation Nr: 1110947	
Decision Date: 03/18/11    Archive Date: 03/30/11

DOCKET NO.  99-12 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky



THE ISSUE

Entitlement to a waiver of recovery of an overpayment of pension benefits in the calculated amount of $10,662 to include the issue of whether the debt was properly created.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel




INTRODUCTION

The Veteran served on active duty from November 1965 to October 1969.

This matter has been before the Board of Veterans' Appeals (Board) twice before.  Each time it was remanded for additional procedural and evidentiary development.  Such development having been accomplished, the appeal has been returned to the Board for further review.


FINDING OF FACT

To require recovery of the properly-created indebtedness from the veteran would not be unfair.


CONCLUSION OF LAW

Recovery of the properly-created pension overpayment indebtedness is not against equity and good conscience.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 1.914, 1.962, 1.965 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board observes that claims for waiver of debt owed to the VA are governed by the provisions of Chapter 53 of Title 38 of the United States Code.  This statute contains its own specific notice provisions.  The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002) are relevant to a different chapter of title 38, and do not apply to this appeal.  See Barger v. Principi, 16 Vet. App. 132 (2002).



Standard of review

Once the evidence has been assembled, it is the Board's responsibility to evaluate the record. 38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

History of the case

The veteran filed an Income-Net Worth and Employment Statement in November 1994, which the RO interpreted as a claim for nonservice-connected pension benefits.  On the form, he indicated that he had last worked in October 1994, but that he was no longer able to maintain employment due to his nerves and his gunshot wound residuals.  During a March 1996 hearing, the Veteran testified that he had last worked in October 1994, washing dishes at a hospice institute.

In an April 1996 hearing officer's decision, the Veteran was awarded VA pension benefits effective in November 1994, based upon his disability status and his income.  In an August 1996 letter with an accompanying form providing information about the pension benefit, the RO explained that his reported income of $0 had been used to calculate the amount of his monthly pension benefit.  He was informed as well that he was responsible for notifying the VA if his income, medical expenses, or net worth changed.

VA medical records from this time period reflect that the Veteran was heavily involved with cocaine usage.

In 1998, the VA conducted an income match with the assistance of other government agencies.  The RO mailed a letter to the Veteran in April 1998, in which seven different employers, mostly temporary staffing agencies, were identified as having paid wages to the Veteran in 1995, 1996, and 1997.  The Veteran was then informed that, "[u]nless you send us information from the sources of the wages before June 26, 1998, showing that our information is wrong, we plan to change your benefits.  Not only will you receive less money, but you will also owe us some of the money you've already been paid."  

A second letter was mailed in July 1998, informing him that since he had not responded to the April 1998 letter, his monthly check would be reduced, effective as of February 1995, the first month in which earned income was shown.  The letter further provided the explanation that depending upon the amount of earned income the Veteran had each month between February 1995 and the present, he would receive the greater amount of either his compensation benefit at the 40 percent level, or the amount remaining when his earned income for that month was subtracted from his pension benefit.  He was also informed that he had been paid too much in the past years, and that he would have to repay this overpayment amount.  

Concurrently with this process, a separate claim for an increased disability rating for the Veteran's service-connected gunshot wound residuals had proceeded through the appeals system.  Following a negotiated agreement between the VA's General Counsel and the Veteran's attorney in that matter, before the United States Court of Appeals for Veterans Claims, the disability rating assigned to the Veteran's gunshot wound residuals was increased from 40 percent to 50 percent, effective as of November 1994, coincidentally the same month in which the grant of pension was effective.  In implementing this award, the RO recalculated the months in which a 50 percent compensation award represented the greater benefit, and which months pension remained the greater benefit, and informed the Veteran of these updated calculations in an August 1998 letter.  This letter also informed the Veteran that the amount of the retroactive compensation payment representing an additional 10 percent for the period of time from December 1994 through August 1998 would be withheld and applied to the overpayment debt declared in July 1998 and at issue here.  

Reference to the subsequent December 1998 decision of the Committee on Waivers and Compromises (Committee) and to various computer code sheets in the claims file shows that this retroactive compensation payment amounted to $4,668.  When subtracted from the original $10,622 overpayment amount, the Veteran's remaining debt was $5,954.

Documents obtained from the files of the VA's Debt Management Center show that the Veteran was notified of the amount of the overpayment created by a letter sent in July 1998, and he filed a request for a waiver of the declared debt in August 1998.   

The report of a December 1998 RO visit from the Veteran reflects that the Veteran went to a VA satellite office in Cincinnati and was given a copy of the paid and due audit showing how his original debt of $10,622 was calculated, and another copy of the July 1998 letter showing the amount of wages received from each employer during 1995, 1996, and 1997.  The Veteran was again advised to provide statements from each employer regarding the exact amounts of his wages during the time period at issue.  The Veteran stated that "it would probably be difficult for him to obtain such verification and that it would be easier for him to remain on VA compensation and not attempt to clarify income info required for pension," even though he understood that pension could possibly be a greater benefit for him.

During the pendency of the Veteran's appeal as to the denial of waiver of the overpayment debt, a parallel claim resulted in the grant of a 100 percent schedular compensation rate for service-connected PTSD.  A June 2007 rating decision granted the 100 percent rate effective as of October 1999.  According to review of the Veteran's "master record" computer print-outs, it appears that the VA has recouped the remaining debt of $5,954, at the time when the retroactive lump sum payment representing the difference between the 50 percent compensation rate and the 100 percent compensation rate from October 1999 until June 2007 was calculated.  We observe that an April 2007 letter to the Veteran from the RO memorializes that the remaining debt of $5,954, had been collected.

Validity

In the analysis of a waiver of indebtedness case, VA must make an initial determination regarding whether the debt is valid before deciding whether a waiver of the debt is in order.  Schaper v. Derwinski, 1 Vet. App. 430, 433-7 (1991).

In this case, the debt was created because the Veteran accepted VA pension payments at the same time that he was working and earning additional income.  He had been informed that his pension benefits were predicated upon his disability status and his lack of income.  He had also been informed that he was required to report any changes in his income to the VA. See 38 C.F.R. § 3.256.  Nevertheless, he did not report his earned income, and indeed, provided false testimony under oath during the March 1996 hearing, to the effect that he had last worked in 1994.  

The Veteran failed to respond to the VA's request for confirmation of his earned income; or viewed another way, in the April 1998 letter, the VA invited him to show that their information as to his employment was incorrect, if in fact, it had been incorrect.  He did not do so, and because he was not entitled to receive pension benefits predicated upon having no income, when he was in fact working and receiving income, the overpayment debt was properly declared.  Review of the calculations performed by the RO in the paid and due audit reveals no discrepancies regarding the amount of the debt.  Thus, the Board holds that the declaration of the debt in the amount of $10,622 was valid.  

In this regard, we observe that given the timing with the increase in the Veteran's gunshot wound residuals rating from 40 percent to 50 percent, and the RO's unilateral re-appropriation of this additional amount of compensation toward the overpayment debt as it coincided with the Veteran's challenge to the debt; some of the correspondence from this time period refers to the remaining debt of $5,954, rather than the original amount of $10,622.  However, this would appear to be a mistake of explanation, rather than a mistake of calculation, as the amount of the Veteran's debt was properly calculated as $10,622.  

Waiver

We next turn to the question of whether recovery of the properly-declared debt in the amount of $10,622 may be waived.  The Veteran contends that he cannot afford to repay the debt and that to repay the debt would cause him financial hardship.  

The Committee did not find fraud, misrepresentation, or bad faith on the part of the veteran with respect to the creation of the overpayment at issue.  The Board, after an independent review of the record, concurs with this determination.  Therefore, waiver is not precluded under the provisions set forth in 38 U.S.C.A. § 5302(a).  However, to dispose of this matter on appeal, the Board must determine whether the recovery of the overpayment would be against the principles of equity and good conscience, thereby permitting waiver under 38 U.S.C.A. § 5302(a) and 38 C.F.R. §§ 1.963(a), 1.965(a).

The regulation provides that the standard of 'equity and good conscience' will be applied when the facts and circumstances in a particular case indicate the need for reasonableness and moderation in the exercise of the Government's rights.  38 C.F.R. § 1.965(a).  In such a determination consideration will be given to elements which include the degree of fault of the debtor; a balancing of fault between the debtor and VA; whether recovery of the overpayment would result in unjust enrichment, or cause undue financial hardship to the debtor; and whether repayment of the debt would defeat the purpose for which it was intended.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.965.

With regard to 'fault,' it is clear from the initial August 1996 award letter that the Veteran was informed that his VA pension benefit was predicated upon his disability status and his lack of income.  He was told to inform the RO immediately if there was any change in his income or his employment status.  Thus, he should have known of the basis for his award and his accompanying responsibilities to the VA.  The fact that he testified in 1996 that he had not worked since 1994 leads the Board to conclude that he did actually understand that the benefit for which he was applying was predicated upon his lack of income and his "inability" to work, and that furthermore, he was so desperate as to lie under oath to obtain the pension benefit.  Thus, we find ample fault on the part of the Veteran in the creation of this debt.

As to the VA's fault, since the burden was solely on the Veteran to notify VA of changes in his income or employment status, the VA does not share in the fault.  

The Board thus finds that the Veteran, and not VA, was at fault for the debt created in this case.  The Veteran knowingly accepted VA pension benefits predicated upon having no income, despite having contemporaneous earned income that he concealed from VA.  He has not offered any excuse for his actions, other than the vague assertion that he did not think he had earned quite that much additional income.  When asked to substantiate lesser earnings, however, he declined to attempt to do so.

As the fact pattern shows that the Veteran received pension benefits to which he was not entitled, it is reasonable to conclude that he was unjustly enriched.  Thus, his failure to make restitution would result in unfair gain to the Veteran.  In this regard, we note that the Veteran's obligation to the VA carries the same weight as any other obligations.

As to the element of 'undue financial hardship,' the Board observes that the regulation provides that consideration should be given to whether collection of the indebtedness would deprive the debtor or his family of the basic necessities.  As the evidence shows that the VA collected the debt in several lump sum portions after the Veteran's VA compensation was increased, no deprivation is shown.  In fact, the Veteran himself has not claimed financial hardship subsequent to the award of a 100 percent schedular rating.  Careful review of the file reveals that he ceased to pursue this appeal for a waiver after the 100 percent award was implemented; rather his representative filed all written argument received after that point in time.  We note as well that the Veteran has not submitted evidence tending to show that he was deprived of the basic necessities prior to the 100 percent award either; rather his assertion was a more general one, supported by an August 1998 financial status report which showed his monthly expenses to be approximately equal to his monthly income.  Since the August 1998 financial status report, however, he was awarded Social Security disability benefits in addition to the VA 100 percent schedular compensation, thus vastly improving his financial picture.  Thus, there is no showing that repaying this debt to the United States government and the taxpayers of the United States would cause financial hardship or deprive the Veteran of any basic life necessities.

There is no evidence that the Veteran relinquished a valuable right or incurred any legal obligations resulting from reliance on VA benefits.  There is no indication contained in the record that the veteran relied upon the VA or any assurance made by the VA to his detriment.  The question of whether he changed his position to his own detriment is thus inapplicable to this case.

The purpose of the VA pension program is to provide a subsistence living for veterans of a period of war who have no alternative means of support.  In this case, the Veteran is shown to have alternative means of support, and indeed, does not qualify for VA pension benefits, as his income exceeds the ceiling for such benefits.  Thus, waiving the indebtedness resulting from the overpayment of VA pension benefits in this case would indeed defeat the purpose of the VA pension benefit.  See Cullen v. Brown, 5 Vet. App. 510 (1993).

In conclusion, based on a thorough review of the relevant evidence in this matter, and for the reasons and bases expressed above, it is the decision of the Board that the preponderance of the evidence is against a waiver of recovery of the indebtedness resulting from the overpayment of the veteran's pension benefits, in the amount of $10,622, based on the standard of equity and good conscience.






Continued on next page




ORDER

Waiver of recovery of debt in the amount of $10,662 resulting from the overpayment of pension benefits is denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


